         Case 1:18-cr-00889-JMF Document 93 Filed 03/16/21 Page 1 of 2


                                                                        Daniel A. Schnapp
                                                                        Partner
                                                                        T 212-940-3026
                                                                        dschnapp@nixonpeabody.com

                                                                        Tower 46
                                                                        55 West 46th Street
                                                                        New York, NY 10036-4120
                                                                        212-940-3000




March 15, 2021

Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

RE: Ibrahim Mizrahi Case No. 18-CR-889 (JMF), USM Number 86309-054

Dear Judge Furman:

       We are writing on behalf of our client, Mr. Ibrahim Mizrahi, to respectfully request a 60-
day extension of his March 24, 2021 voluntary surrender date to CI Moshannon Valley so that
he may be permitted to receive the COVID-19 vaccination prior to surrendering.

        The Government opposes this request, but has informed undersigned counsel that it does
not intend to file a new opposition in response to this request. Despite the Government’s
position, we maintain that another extension is warranted given present circumstances.

        Due to his heightened vulnerability to COVID-19, Mr. Mizrahi was recently able to
schedule a COVID-19 vaccination appointment for April 14, 2021 at SUNY Binghamton in
Johnson City, New York. See New York State COVID Vaccine Appointment Confirmation
(attached hereto as Exhibit 1). Although he continues to search for an earlier appointment, this
is the earliest available appointment that Mr. Mizrahi has been able to obtain at this time.

       Following his initial dose, Mr. Mizrahi anticipates that he will be scheduled to receive a
second dose of the vaccine approximately 21 days after his April 14, 2021 appointment. Once
vaccinated, the CDC has advised that people are not considered protected from COVID-19 until
fourteen days after they have received the second dose. See Key Things to Know About the
COVID-19 Vaccines, CDC (Mar. 8, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/keythingstoknow.html.
          Case 1:18-cr-00889-JMF Document 93 Filed 03/16/21 Page 2 of 2



Hon. Jesse M. Furman
March 15, 2021
Page 2



        As this Court has previously recognized, there remains a clear “public health interest in
not adding to the prison population at this time.” Dkt. 87. We therefore respectfully request
that this Court extend Mr. Mizrahi’s voluntary surrender date by 60 days from March 24, 2021
to allow Mr. Mizrahi to be fully vaccinated prior to his surrender. This extension will serve the
best interest of the public welfare, Mr. Mizrahi, and other inmates in federal prisons. Notably,
Counsel anticipates that this will be the final extension as, at the end of the 60 days, Mr. Mizrahi
will be fully vaccinated.

Sincerely,


/s/ Daniel A. Schnapp
                                       Application GRANTED. No further extensions are likely
                                       to be granted for the reasons acknowledged by counsel.
Daniel A. Schnapp
Partner                                The Clerk of Court is directed to terminate ECF No. 92.

DAS                                                           SO ORDERED.

cc: All counsel by ECF


                                                              March 15, 2021
